Citation Nr: 1115433	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-21 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION


The Veteran had active service from August 1964 to February and from May 1968 to October 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In March 2011, the Board requested an opinion from the Veterans Health Administration (VHA) regarding the claim for service connection for a bilateral hearing loss disability.  A copy of the opinion was sent to the Veteran and his representative in March 2011.  In March 2011, the Veteran submitted additional evidence and did not waive the right to have the evidence initially considered by the RO.  The evidence is a statement by the Veteran seeking to clarify his earlier testimony and statements.  As the additional evidence does have a bearing on the appellate issue, referral of the evidence to the RO is warranted.  38 C.F.R. § 20.1304(c).






Pursuant to 38 C.F.R. § 20.1304 and in order to ensure procedural due process, the claim is REMANDED for the following action:

Adjudicate the claim of service connection for a bilateral hearing loss disability, considering all the evidence of record, including the Veteran's statement of March 26, 2011.  If the benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



